Citation Nr: 0028545	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-12 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active military service from July 
1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the VA 
RO, which, among other actions from which no appeal was 
completed, denied claims of service connection for a left eye 
condition and an acquired psychiatric disorder.  

It is noted that although the veteran's June 1999 substantive 
appeal (VA Form 9) included requests for hearings before both 
a local VA RO hearing officer and a Member of the Board 
sitting at the RO (Travel Board hearing), these requests were 
subsequently withdrawn by signed statements of the veteran 
dated in September, November, and December 1999.  
Accordingly, no further action is indicated.  


FINDINGS OF FACT

1.  A service medical examination report of March 1946, taken 
prior to separation from service, shows notation of prior 
treatment in June 1945 for a psychoneurosis.  

2.  No psychiatric disorder is currently shown.  

3.  A plausible claim of service connection for an acquired 
psychiatric disorder is not demonstrated.  

4.  Left eye amblyopia exanopsia, with left eye light 
perception only, is shown both on physical examination prior 
to separation from service in 1946, and on current VA 
examination in October 1998.  

5.  The veteran gives a history of in-service surgery for a 
left eye disorder.  

6.  The veteran's claim of entitlement to service connection 
for a left eye disorder is at least plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

2.  The veteran's claim of service connection for a left eye 
disorder is well grounded.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records, with the notable 
exception of a March 1946 report of physical examination 
taken prior to separation from service, appear to have been 
destroyed in the July 1973 fire at the National Personnel 
Records Center (NPRC).  In November 1998, the VA RO was 
informed by personnel at the NPRC that additional service 
medical records for the veteran were not on file at the NPRC 
facility in St. Louis, Missouri, and that any such records 
would have been destroyed in the 1973 fire.  It is most 
unfortunate that the veteran's complete service medical 
records are unavailable.  However, the Board is mindful of 
the heightened duty to explain its findings where service 
medical records are unavailable or incomplete.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).


I.  Service Connection for An Acquired Psychiatric Disorder

The threshold question as to entitlement to service 
connection for an acquired psychiatric disorder is whether 
the veteran has presented a well-grounded claim.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

If the evidence presented by the veteran fails to meet the 
above threshold level of sufficiency for a well-grounded 
claim, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993). 

A veteran must satisfy three elements in order for a claim of 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Third, there must be evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as shown by medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Epps v. Gober, 
126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); See also, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Where, as in the instant case on appeal, the determinative 
issue involves medical diagnosis, nexus, or etiology, 
competent medical evidence to the effect that the claim is 
plausible is required.  Id.  With regard to non-medical 
matters, and in determining whether a claim is well grounded, 
the Board is required to presume the truthfulness of the 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  

For the reasons detailed below, the Board finds that the 
veteran has not presented a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder, and the claim is denied.  

It is the veteran's contention that he acquired a psychiatric 
disorder in service.  Although not specifically asserted, he 
claims to currently have "mental health problems," 
presumably due to service.  However, the medical evidence of 
record does not support his contentions, as detailed below.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  If a 
veteran had active service of 90 days or more, certain 
chronic diseases, including a psychosis, which become 
manifest to a compensable degree within the year after active 
service, will be rebuttably presumed to have been incurred in 
such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309.  Congenital or 
developmental defects, including refractive error of the eye, 
personality disorders, and mental deficiency as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

As noted above, to sustain a well-grounded claim, the veteran 
must satisfy three elements, the first of which requires 
competent evidence of a current disability--a medical 
diagnosis.  In the instant case on appeal, there is no 
evidence demonstrating any current psychiatric disorder.  
While a March 1946 service medical record shows three moths 
of prior treatment in June 1945 while stationed in Burma, 
India, the examiner found no present psychiatric disorder.  
Similarly, the post-service evidence of record is silent for 
any current psychiatric diagnosis.  VA treatment records 
dated in 1999 show no psychiatric diagnosis, and no diagnosis 
was given on VA psychiatric examination in October 1988.  On 
examination at that time, the veteran denied ever having any 
psychiatric treatment.  With no competent medical evidence of 
any current psychiatric diagnosis, a well-grounded claim is 
not presented.  See also, Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

The Board recognizes the veteran's honorable military service 
in World War Two which included a 16-month tour of duty in 
the China, Burma and India Theater of Operations as a 
carpenter in a Combat Cargo Group.  While the veteran's 
available service medical record shows treatment for a 
psychoneurosis during this tour of duty, the United States 
Court of Appeals for Veterans Claims (Court) has been clear 
that in the absence of evidence of any current psychiatric 
diagnosis, there is no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); See also, Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The only evidence that the veteran has any psychiatric 
disorder is his own vague lay statements regarding present 
mental health problems.  However, the VA RO requested copies 
of all VA treatment records, which show no mental health 
disorders.  The veteran's lay assertions are not supported by 
any medical evidence of a current diagnosis.  It is well 
established that lay persons cannot provide testimony when an 
expert opinion is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  (See also Moray v. Brown, 5 Vet. App. 21 
(1993) wherein the Court commented that lay assertions of 
medical causation will not suffice initially to establish a 
well-grounded claim). The veteran has essentially provided 
his lay opinion as to the diagnosis and onset of any possible 
psychiatric symptomatology.  While the veteran is certainly 
competent to provide testimony regarding the occurrence of 
in-service events or later associated symptomatology, see 
Murphy, supra, and Goss v. Brown, 9 Vet. App. 109 (1996), 
there is no indication in the record that he has the medical 
expertise necessary to diagnose himself.  Id.  Accordingly, 
the veteran's claim of service connection for an acquired 
psychiatric disorder is not a plausible one; there is no 
basis to find the claim to be well grounded.  The claim is 
denied as not well grounded.  

II.  Service Connection for A Left Eye Disorder  

A March 1946 physical examination report taken prior to the 
veteran's separation from service in June 1946 shows a 
diagnosis of left eye amblyopia, exanopsia, with only light 
perception in the left eye.  The veteran was given this same 
diagnosis on VA eye examination in October 1998.  On VA 
psychiatric examination in October 1998, the veteran also 
reported that he had been born with a "deviation of one 
eye," presumably the left, that he had always had difficulty 
seeing out of that eye, and that he had surgery in 1943, 
apparently while in service, for a left eye disorder.  

The above service medical record and current VA examination 
report satisfy the first and second prongs of the Caluza 
well-groundedness test: Two competent medical records show 
left eye amblyopia both in service and currently.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Additionally, 
with regard to non-medical matters, and in determining 
whether a claim is well grounded, the Board is required to 
presume the truthfulness of the evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  The veteran's service medical records 
are incomplete due to no fault of his own.  He has indicated 
that he received surgery for his left eye disorder in 1943 
apparently while in service.  While records of any such in-
service left eye surgery are presumed destroyed by the 1973 
fire at the NPRC, the truthfulness of the veteran's statement 
must be presumed for the purposes of determining whether his 
claim is well grounded.  Robinette, 8 Vet. App. at 77-78; 
King, 5 Vet. App. at 21.  

The Board is of the opinion that the veteran is competent to 
testify as to having had left eye surgery while in service in 
1943.  As no evidence contradicts this, but rather tends to 
support it, the claim for service connection for a left eye 
disorder-on either a direct or aggravation basis--is at 
least well grounded.  This is true even though the evidence 
is unclear as to whether the veteran's left eye disorder is a 
congenital birth defect, not unlike refractive error of the 
eye, or whether any preexisting, congenital or noncongenital, 
left eye disorder was aggravated by service.  The salient 
point is that the documented inservice diagnosis and post-
service current diagnosis present a well-grounded claim which 
is capable of substantiation on further development.  Further 
development is indicated, as detailed in the following Board 
remand.  


ORDER

Service connection is denied for an acquired psychiatric 
disorder.  

The claim of service connection for a left eye disorder is 
well grounded; to this limited extent the claim is granted.  


REMAND

The veteran's service medical records are incomplete and 
appear to have been destroyed in a fire at the NPRC.  Thus, 
VA has a heightened duty to explain its findings.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  An available physical 
examination report of March 1946 shows a diagnosis of left 
eye amblyopia, exanopsia, with only light perception (LP) in 
the left eye (20/20 uncorrected vision in the right eye).  
The veteran continues to have this left eye diagnosis on 
current VA examination, at which time his left eye was 
characterized as "essentially useless."  

The VA RO denied the veteran's claim of service connection 
for amblyopia on the basis that amblyopia is considered a 
congenital or developmental defect unrelated to military 
service.  In doing so, the RO found that the existing 
evidence of record did not establish that the veteran's left 
eye condition first became manifest during service.  However, 
the May 1999 Statement of the Case (SOC) cites no authority 
for these dispositive findings.  The Board notes that while 
amblyopia may or may not be a congenital disorder (for which 
service connection is prohibited under 38 C.F.R. § 3.303(c) 
(1999)), amblyopia is merely defined as, "dimness of vision 
without detectable organic lesion of the eye."  See, 
Dorland's Illustrated Medical Dictionary, 26th Ed., p. 55 
(1985).  Additionally, the veteran gives a history of 
strabismus surgery in 1943-an assertion which at least 
raises the issue of whether any non-congenital left eye 
disorder was first manifested in, or aggravated by, service.  
Moreover, strabismic amblyopia is merely defined as amblyopia 
resulting from suppression of vision in one eye to avoid 
diplopia-a disorder for which service connection may be 
granted.  Id.  Furthermore, the Board notes that the 
veteran's reports of physical examination at entry into 
service are unavailable, due to no fault of the veteran, and 
so there is little, if any, basis for the conclusion that the 
veteran's left eye disorder was not first manifested or 
diagnosed in, or perhaps aggravated by, his honorable active 
service in World War Two.  

In making the above observations of the record, it is noted 
that on VA psychiatric examination in October 1998, the 
veteran reported that he had been born with a "deviation of 
one eye," presumably the left, and that he had always had 
difficulty seeing out of that eye.  While the import of this 
statement is clear, his September 1998 claim for service 
connection none-the-less indicates that he had left eye 
surgery in 1943, apparently while in service, and on recent 
VA examination he repeated a history of in-service strabismus 
surgery, a failed attempt to correct a left eye disorder.  
This situation raises medical issues which require further VA 
examination and medical opinion.  

Initially, however, the Board is of the opinion that 
development should be undertaken to assure that the 1943 
surgery records are not available from secondary sources.  
The Court has held that the VA fails in its duty to assist 
when an appellant makes reference to particular military 
bases, from which additional service medical records might 
exist, and the RO makes no attempt to obtain any such 
records.  See Goodwin v. Derwinski, 1 Vet. App. 419 (1991).  
The RO should undertake additional efforts to attempt to 
obtain records from secondary sources.  Additionally, the RO 
should request and obtain copies of any available service 
personnel records to assist in this regard.  (No such 
development is indicated with regard to the concurrent claim 
of service connection for an acquired psychiatric disorder 
because with no current psychiatric diagnosis of record, the 
claim would remain not well grounded, even with additional 
service medical records of psychiatric treatment).  

Additional laws and regulations must be considered on Remand, 
which raise medical issues for resolution on further VA 
examination: a determination must be made as to whether the 
veteran's left eye disorder is a congenital disorder, to 
which service-connection is prohibited under 38 C.F.R. 
§ 3.303(c) (1999); if not, then a determination must be made 
as to whether any left eye disorder was more likely than not 
to have pre-existed service.  If so, then further 
consideration must be given to the application of the 
presumption of sound condition, which is applicable except 
for defects noted when examined and accepted for service, 
with clear and convincing evidence that the disability 
manifested in service existed before service necessary to 
rebut the presumption under 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. 3.304(b) (1999).  Additional consideration must be 
given to whether any 


preexisting left eye injury or disease was, more likely than 
not, aggravated by active service (where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease) under 38 C.F.R. § 3.306(a) (1999), 
with clear and unmistakable evidence required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service under 38 
C.F.R. § 3.306(b).  

Thereafter, consideration must also be given to whether the 
veteran had combat, within the meaning of 38 U.S.C.A. § 1154 
(West 1991).  Generally, temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened, under Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  However, in Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 
1994), it was held that special provisions applying to combat 
veterans (section 1154) create an exception to the above 
general rule requiring more than temporary or intermittent 
flare-ups to show aggravation of underlying disability.  
However, the Board notes that the presumption of aggravation 
is applicable only if the pre-service disability is found to 
have undergone an increase in severity during service.  Hunt, 
1 Vet. App. at 292, 296 (1991); see also Browder v. Brown, 5 
Vet. App. 268, 271 (1993).  

Accordingly, the veteran should be provided another VA eye 
examination to determine the nature of any left eye 
diagnosis, to include a statement as to whether the veteran's 
left eye disorder is congenital, and if not, whether any 
current left eye disorder is due to service, or if pre-
existing, whether is was more likely than not to have been 
aggravated by such service, beyond the natural progression of 
the disease, with review of the veteran's entire claims file 
and any additional service medical records obtained from 
secondary sources.  

The Court has held VA to a statutory duty to assist claimants 
in the development of facts pertinent to well-grounded claims, 
as set forth in 38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. 
§§ 3.103 and 3.159 (1999), and this duty includes the 
necessity of completing additional development of the record, 
including a VA examination, if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990).  In view of the foregoing, this case is hereby 
REMANDED for the following:  

1.  The RO should provide the veteran 
with a National Archives and Records 
Administration (NARA) Request for 
Information Needed to Reconstruct Medical 
Data, NA Form 13055, with instructions 
that he fill out and return this form-as 
soon as possible--for use in 
reconstructing the veteran's service 
medical records from all secondary 
sources.  

2.  Upon the completion of the above, the 
RO should contact the NPRC and request 
copies of the veteran's entire service 
personnel file.  These records should 
then be used in a search for copies of 
any additional service medical records 
regarding his military duty with the 4th 
Combat Cargo Group for the years 1943, 
1944, 1945, and 1946.  All leads should 
be pursued and documented for future 
reference.  

The RO's request should include a copy of 
the veteran's completed NA Form 13055, 
with a request that the veteran's service 
medical records be reconstructed from all 
secondary sources, including the OSG.  
Copies of the RO's written request, the 
NA Form 13055, as well as the response 
from the NPRC and OSG, should be 
documented and maintained in the VA 
claims file.  

3.  Upon completion of the above, the 
veteran should be scheduled for a VA eye 
examination.  The examiner should review 
the claims file, including the March 1946 
service medical record and October 1998 
VA examination reports already on file, 
and in the report provided make a 
notation that such a review took place. 

The examiner should identify any left eye 
abnormality, as well as its likely 
etiology.  As to each left eye disorder 
diagnosed, the examiner should determine 
whether the current diagnosis is a 
congenital disorder, and as to acquired 
eye disorders, whether each left eye 
disorder was, more likely than not, 
incurred in, or aggravated by, service 
and, as to congenital disorders, whether 
each left eye disorder was aggravated by 
service.  Specifically, if the veteran is 
found to currently have amblyopia, the 
examiner should indicate whether this is 
a congenital disorder, and regardless of 
whether it is found to be congenital or 
not, the examiner must offer an opinion 
as to whether it is at least as likely as 
not that a current left eye disorder was 
aggravated by the veteran's service, 
beyond the natural progression of the 
disease.  While the Board recognizes that 
no additional service medical records may 
be located, the examiner should, none-
the-less, provide the requested medical 
opinions with identification of the bases 
of each opinion given.  

4.  Upon completion of the above, the RO must 
review the claims file and ensure that all of 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete (for example, if 
any requested medical opinion is not provided 
in full), appropriate corrective action must 
be taken.  

5.  Upon completion of the above, the RO 
should re-adjudicate the claim of service 
connection for a left eye disorder, to 
include consideration of the evidence 
received or submitted since the May 1999 
statement of the case.  Consideration 
must be given to all matters raised in 
this Board Remand, including 38 U.S.C.A. 
§§ 1111 and 1154; 38 C.F.R. §§ 3.303(c), 
3.304(b), and 3.306(a) (b), and the 
application of both the presumption of 
sound condition and presumption of 
aggravation.  

If the benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 


